--------------------------------------------------------------------------------

Exhibit 10.2
 
Execution Version


THIRD AMENDMENT AND CONSENT TO LOAN AGREEMENT


THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
August 22, 2014 and effective as of August 18, 2014, by and among XOMA (US) LLC,
a Delaware limited liability company (“Borrower”); XOMA CORPORATION (formerly
known as XOMA Ltd.), a Delaware corporation (“Parent”); the other Loan Parties
signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(in its individual capacity, “GE Capital”), for itself as Lender and as Agent
for Lenders; and the other Lenders signatory hereto.


RECITALS


A.          Borrower, the other Loan Parties, Lenders and Agent are parties to a
certain Loan Agreement, dated as of December 30, 2011 (as amended by that
certain First Amendment to Loan Agreement, dated as of September 27, 2012 and
that certain Second Amendment to Loan Agreement, dated as of August 12, 2013,
the “Existing Loan Agreement”, and as amended hereby and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”). Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Loan Agreement;
 
B.           XOMA Ireland Limited (“XOMA Ireland”), a wholly-owned subsidiary of
Borrower and a Loan Party, entered into voluntary liquidation on December 19,
2013 (the “XOMA Ireland Liquidation”).


C.          Borrower has requested that the Lenders amend certain provisions of
the Loan Agreement to (i) facilitate the distribution of substantially all
assets of XOMA Ireland to Parent pursuant to that certain Asset Distribution
Deed, dated as of the date hereof, among XOMA Ireland Limited (In Liquidation),
Parent and Barry Forrest, as Liquidator of XOMA Ireland Limited (the “Asset
Distribution Deed”), (ii) permit the contribution of certain assets acquired by
Parent in connection with the XOMA Ireland Liquidation to Borrower as a capital
contribution pursuant to that certain Asset Transfer Agreement, dated as of the
date hereof, between Parent and Borrower (the “Irish Asset Transfer Agreement”)
and (iii) to waive certain Defaults or Events of Default that may have arisen in
connection with the foregoing;


D.           Subject to the terms and conditions set forth herein, the Lenders
have agreed to amend the Loan Agreement as set forth herein;


NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:


A. AMENDMENTS


1.      Section 5.3 of the Loan Agreement is hereby amended by replacing the
second and third sentences thereof in its entirety with the following:

--------------------------------------------------------------------------------

As used herein, “Material Agreement” means (i) the agreements between certain
Loan Parties or Subsidiaries of Loan Parties and (A) Novartis or any of its
affiliates and (B) Servier or Institut de Recherches Servier or any of their
respective affiliates, in each case listed on Schedule B hereto, (ii) the
Medpace Agreement, (iii) any agreement or contract to which such Loan Party is a
party and which either resulted in the receipt or payment of amounts in the
aggregate exceeding $250,000 (or $500,000 with respect to any employment
agreement) in the prior calendar year or could reasonably be expected to result
in the receipt or payment of amounts in the aggregate exceeding $250,000 (or
$500,000 with respect to any employment agreement) in the current calendar year
or any year thereafter through and including the 2015 calendar year (but
excluding calendar years ending thereafter), (iv) any agreement or contract to
which such Loan Party is a party the termination of which could reasonably be
expected to have a Material Adverse Effect, (v) that certain Asset Distribution
Deed, dated as of August 18, 2014, among XOMA Ireland Limited (In Liquidation),
Parent and Barry Forrest, as Liquidator of XOMA Ireland Limited (the “Asset
Distribution Deed)” and (vi) that certain Irish Asset Transfer Agreement, dated
as August 18, 2014, between Parent and Borrower (the “Irish Asset Transfer
Agreement”). A list of all Material Agreements as of August 18, 2014 is set
forth on Schedule B.


2.      Section 6.2 of the Loan Agreement is hereby amended by (i) replacing the
“and” at the end of clause (i) of the first sentence thereof with “,”, (ii)
replacing the “.” at the end of clause (j) of the first sentence thereof with “,
and”, and (iii) adding the following clause (k) to the end of the first sentence
thereof:


(k) written notice of the expected dissolution of XOMA Ireland no later than ten
(10) Business Days prior to such expected dissolution.


3.      Section 6.13 of the Loan Agreement is hereby amended by replacing clause
(c) thereof in its entirety with the following:


(c) Subsidiary Dissolutions.


(i)     On or prior to March 31, 2012 (or such later date as the Agent shall
approve in writing), each of XOMA Bermuda and XOMA Development shall either (x)
be dissolved and/or its existence terminated and all assets of XOMA Bermuda or
XOMA Development, as the case may be, shall be transferred to another Loan Party
organized in the U.S. (or in the case of XOMA Bermuda another Loan Party
organized in Bermuda) prior to such dissolution and/or termination (the “Closing
Date Permitted Dissolutions”) or (y) have become a Loan Party (with all of its
capital stock pledged to secure the Obligations) pursuant to such joinder
agreements, guaranties and security documents as the Agent shall require,
accompanied by legal opinions, filings, board resolutions, organizational
documents of the type that would have been delivered if XOMA Bermuda or XOMA
Development, as the case may be, had been a Loan Party on the Closing Date.


(ii)    On or prior to December 19, 2013 (or such later date as the Agent shall
approve in writing), XOMA Ireland shall enter into voluntary liquidation, and on
or prior to January 30, 2015 (or such later date as the Agent shall approve in
writing in its reasonable discretion), (A) XOMA Ireland shall have (1)
transferred all of its assets (other than its bank accounts and any “Relevant
Contracts” (as defined in the Asset Distribution Deed) to Parent pursuant to the
Asset Distribution Deed and (2) held the final meeting of its members as
required under applicable Irish Requirements of Law, and (B) all mandatory
waiting periods required pursuant to applicable Irish Requirements of Law prior
to the dissolution of XOMA Ireland shall have elapsed (the “XOMA Ireland
Liquidation”, and together with the Closing Date Permitted Dissolutions, the
“Permitted Dissolutions”).
2

--------------------------------------------------------------------------------

4.      Section 7.3 of the Loan Agreement is hereby amended by replacing clause
(i) thereof in its entirety with the following:


(i)     Transfers of assets by XOMA Ireland in connection with the XOMA Ireland
Liquidation and by Parent to Borrower pursuant to the Irish Asset Transfer
Agreement as in effect as of August 18, 2014,


5.      Section 7.6 of the Loan Agreement is hereby amended by adding the
following proviso to the end thereof:


provided, further, that notwithstanding anything to the contrary in this Section
7.6, Borrower may, in connection with the XOMA Ireland Liquidation, cancel the
original promissory note made by Borrower in favor of XOMA Ireland in connection
with that certain Asset Transfer Agreement, dated as of August 12, 2013, between
XOMA Ireland and Borrower.


6.      Section 7.8 of the Loan Agreement is hereby amended by replacing clause
(v) thereof in its entirety with the following and adding a new clause (vi)
thereto:


(v) the transactions contemplated pursuant to that certain Asset Transfer
Agreement, dated as of August 12, 2013, between XOMA Ireland and Borrower as in
effect as of the Second Amendment Effective Date (the “Asset Transfer
Agreement”) and the other Servier Asset Transfer Documents. “Servier Asset
Transfer Documents” means (A) the Consent, Transfer, Assumption and Amendment
Agreement, dated as of August 12, 2013, between XOMA Ireland, Servier and
Borrower as in effect as of the Second Amendment Effective Date, (B) the
Promissory Note, dated as of August 12, 2013, executed by Borrower in favor of
XOMA Ireland as in effect as of the Second Amendment Effective Date, (C) the
Security Agreement, dated as of August 12, 2013, executed by Borrower in favor
of Servier as in effect as of the Second Amendment Effective Date, (D) the
Promissory Note, dated as of August 12, 2013, executed by Borrower in favor of
Servier as in effect as of the Second Amendment Effective Date, (E) the Consent
Letter to the Assignment of the Transfer Agreement and the Assignment and
Assumption Agreement, dated as of December 30, 2010, by and between XOMA
Technology Ltd. And XOMA Ireland as in effect as of the Second Amendment
Effective Date and (F) the Asset Transfer Agreement, and (vi) (A) the Asset
Distribution Deed and (B) the Irish Asset Transfer Agreement. “Second Amendment
Effective Date” means August 12, 2013.


7.      Schedule B to the Loan Agreement is hereby amended in its entirety with
Schedule I to this Amendment.


B. WAIVERS


Subject to the conditions set forth in Section C below, the Requisite Lenders
hereby waive:



 
(a)
any Default or Event of Default that may have arisen under the Loan Agreement
(i) pursuant to Section 8.1(b) thereof as a result of the cessation of the
business of XOMA Ireland prior to the effective date of this Amendment in
contravention of Section 7.4(d) thereof or (ii) pursuant to Section 8.1(g)(ii)
thereof as a result of the institution of the XOMA Ireland Liquidation prior to
the effective date of this Amendment; and

3

--------------------------------------------------------------------------------

 
(b)
any mandatory prepayment of the Term Loan required under Section 2.3(b)(i) of
the Loan Agreement as a result of the Transfers made pursuant to the Asset
Distribution Deed and the Irish Asset Transfer Agreement.



C. CONDITIONS TO EFFECTIVENESS


Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and Borrower shall have no rights
under this Amendment, until Agent shall have received each of the following
documents:



 
(a)
executed signature pages to this Amendment from Borrower, each of the other Loan
Parties and the Requisite Lenders;




 
(b)
true, correct and complete copies of the Asset Distribution Deed and each other
document listed on Exhibit A to this Amendment (collectively, the “Termination
Documents”); (c) copies of the consents to assignment delivered to the Credit
Parties in connection with the assignment of each Transferred Contract (as
defined in the Irish Asset Transfer Agreement); and




 
(d)
copies of any tax analyses or other related reports regarding the transfer of
assets to be consummated pursuant to the Asset Distribution Deed and the Irish
Asset Transfer Agreement.



D. REPRESENTATIONS


To induce the Lenders and Agent to enter into this Amendment, each Loan Party
hereby represents and warrants to the Lenders and the Agent that:


1.      The execution, delivery and performance by such Loan Party of this
Amendment (a) are within each Loan Party’s corporate or limited liability
company power; (b) have been duly authorized by all necessary corporate, limited
liability company and/or shareholder action, as applicable; (c) are not in
contravention of any provision of any Loan Party’s certificate of incorporation
or formation, or bylaws or other organizational documents; (d) do not violate
any law or regulation, or any order or decree of any Governmental Authority; (e)
do not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any Loan
Party or any of its Subsidiaries is a party or by which any Loan Party or any
such Subsidiary or any of their respective property is bound; (f) do not result
in the creation or imposition of any Lien upon any of the property of any Loan
Party or any of its Subsidiaries (except Liens granted to Agent, on behalf of
the Lenders pursuant to the terms of the Transaction Documents, as amended); and
(g) do not require the consent or approval of any Governmental Authority or any
other person;
4

--------------------------------------------------------------------------------

2.      This Amendment has been duly executed and delivered for the benefit of
or on behalf of each Loan Party and constitutes a legal, valid and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general;


3.      After giving effect to this Amendment, the representations and
warranties contained in the Loan Agreement and the other Transaction Documents
are true and correct in all material respects, and no Default or Event of
Default has occurred and is continuing as of the date hereof; and


4.      The “Relevant Contracts” (as defined in the Asset Disposition Deed) and
all other assets of XOMA Ireland that will not be transferred to Borrower upon
the effectiveness of the Asset Distribution Deed and Irish Asset Transfer
Agreement, when taken as a whole, are not material to the business operations or
financial condition of the Loan Parties, taken as a whole.


5.      No application or registration relating to any Material Intellectual
Property will become abandoned, forfeited or dedicated to the public as a result
of the transactions contemplated by the Asset Distribution Deed and the Irish
Asset Transfer Agreement.


6.      The transfer of assets from Parent to Borrower pursuant to the Irish
Asset Transfer Agreement will constitute a capital contribution by Parent to
Borrower.


E. OTHER AGREEMENTS


1.      Post-Closing Covenants. Each Loan Party hereby covenants and agrees with
the Agent and the Lenders that (i) no later than August 22, 2014, Borrower shall
deliver to Agent evidence that it has cancelled (or caused the cancellation of)
the original promissory note made by Borrower in favor of XOMA Ireland in
connection with that certain Asset Transfer Agreement, dated as of August 12,
2013, between XOMA Ireland and Borrower (and conveyed to Borrower in connection
with the XOMA Ireland Liquidation); (ii) the Borrower shall deliver confirmation
and copies of all relevant documentation when (A) the final accounts of XOMA
Ireland have been presented and filed at the Irish Companies Registration Office
and (B) the liquidation of XOMA Ireland has been completed and (iii) within
seven days of the Effective Date, the Loan Parties shall reimburse the costs and
expenses of Agent incurred in connection with this Amendment (including
reasonable fees, charges and disbursements of King & Spalding LLP and A&L
Goodbody, counsel to Agent).


2.      Continuing Effectiveness of Transaction Documents. As amended hereby,
all terms of the Loan Agreement and the other Transaction Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Loan Parties party thereto. To the extent any
terms and conditions in any of the other Transaction Documents shall contradict
or be in conflict with any terms or conditions of the Loan Agreement, after
giving effect to this Amendment, such terms and conditions are hereby deemed
modified and amended accordingly to reflect the terms and conditions of the Loan
Agreement as modified and amended hereby. Upon the effectiveness of this
Amendment such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Loan Agreement as
modified and amended hereby.


3.      Acknowledgment of Perfection of Security Interest. Each Loan Party
hereby acknowledges that, as of the date hereof, the security interests and
liens granted to Agent and the Lenders under the Loan Agreement and the other
Transaction Documents are, both before and after the effectiveness of the Asset
Distribution Deed, (i) in full force and effect, (ii) are properly perfected to
the extent required by the Transaction Documents and (iii) are enforceable, in
each case in accordance with the terms of the Loan Agreement and the other
Transaction Documents. The assets transferred by XOMA Ireland to Parent pursuant
to the Asset Distribution Deed, and from Parent to Borrower pursuant to the
Irish Asset Transfer Agreement constitute, in each case, “Collateral” as such
term is defined in the US Security Agreement (except for any such assets that
are (x) “Excluded Collateral” as such term is defined the US Security Agreement
or (y) otherwise excluded from “Collateral” as forth in the Existing Loan
Agreement or any other Transaction Document) and are not subject to any Liens
other than Permitted Liens.
5

--------------------------------------------------------------------------------

4.      Reaffirmation of Guaranty. Each Guarantor ratifies and confirms the
terms of the US Security Agreement with respect to the Guaranteed Obligations
(as defined in the US Security Agreement). Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other Loan
Document, or any actions now or hereafter taken by Agent or any Lender with
respect to any obligation of Borrower, the guaranty of such Loan Party pursuant
to the US Security Agreement (i) is and shall continue to be a primary
obligation of such Guarantor, (ii) is and shall continue to be an absolute,
unconditional, continuing and irrevocable guaranty of payment, and (iii) is and
shall continue to be in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of any Guarantor under the US Security
Agreement.


5.      Effect of Agreement. Except as set forth expressly herein, all terms of
the Loan Agreement, as amended hereby, and the other Transaction Documents shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of Borrower to the Lenders and Agent. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Loan Agreement, nor constitute a waiver of any provision
of the Loan Agreement. This Amendment shall constitute a Transaction Document
for all purposes of the Loan Agreement.


6.      Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


7.      No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Loan Agreement and the other
Transaction Documents or an accord and satisfaction in regard thereto.


8.      Costs and Expenses. Borrower agrees to pay on demand all costs and
expenses of Agent in connection with the preparation, execution and delivery of
this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of outside counsel for Agent with respect thereto.


9.      Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.


10.    Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns. No third party beneficiaries are intended in
connection with this Amendment.


11.    Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.
6

--------------------------------------------------------------------------------

12.    Release. Each Loan Party hereby releases, acquits, and forever discharges
Agent and each of the Lenders, and each and every past and present subsidiary,
affiliate, stockholder, officer, director, agent, servant, employee,
representative, and attorney of Agent and the Lenders, from any and all claims,
causes of action, suits, debts, liens, obligations, liabilities, demands,
losses, costs and expenses (including reasonable attorneys' fees) of any kind,
character, or nature whatsoever, known or unknown, fixed or contingent, which
such Loan Party may have or claim to have now or which may hereafter arise out
of or connected with any act of commission or omission of Agent or the Lenders
existing or occurring prior to the date of this Amendment or any instrument
executed prior to the date of this Amendment including, without limitation, any
claims, liabilities or obligations arising with respect to the Loan Agreement or
the other of the Transaction Documents, other than claims, liabilities or
obligations to the extent caused by Agent's or any Lender's own gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction. The provisions of this paragraph shall be
binding upon each Loan Party and shall inure to the benefit of Agent, the
Lenders, and their respective heirs, executors, administrators, successors and
assigns.


[remainder of page intentionally left blank]
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.



 
XOMA (US) LLC, as Borrower
           
By:
/s/ Fred Kurland    
Name: Fred Kurland
   
Title: VP, CEO
           
XOMA CORPORATION, as a Loan Party
           
By:
/s/ Fred Kurland    
Name: Fred Kurland
   
Title: VP, CEO
           
XOMA TECHNOLOGY LTD., as a Loan Party
           
By:
/s/ Fred Kurland    
Name: Fred Kurland
   
Title: VP, CEO
           
XOMA IRELAND LIMITED (In Liquidation),
as a Loan Party
           
By:
/s/ Barry Forrest    
Name: Barry Forrest
   
Title: Liquidator
 



[Signature Page to Third Amendment to XOMA Loan Agreement]

--------------------------------------------------------------------------------

 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and Lender
           
By:
/s/ Alan Silbert    
Name: Alan Silbert
   
Title: Duly Authorized Signatory
 



[Signature Page to Third Amendment to XOMA Loan Agreement]

--------------------------------------------------------------------------------

Exhibit A


Transaction Documents


1.
Asset Distribution Deed



2.
Irish Asset Transfer Agreement



3.
Solvency Certificate executed by the Directors of XOMA Ireland in connection
with the Asset Disposition Deed



4.
Resolutions of XOMA Ireland and XOMA (US) LLC, authorizing the entry of each
such Loan Party into the Asset Disposition Deed and each other transaction in
connection therewith.

--------------------------------------------------------------------------------

Schedule I


SCHEDULE B
DISCLOSURES


Section 5.3


List of all Material Agreements as of the Third Amendment Date


(i)(A) – Novartis



 
1.
Amended and Restated Research, Development and Commercialization Agreement
effective as of July 1, 2008 between Novartis and Borrower

 
2.
Amendment No. 1 to Research Agreement effective as of April 30, 2010

 
3.
Secured Note Agreement dated as of May 26, 2005 between Chiron (now Novartis)
and Borrower

 
4.
Security Agreement dated as of May 26, 2005 between Chiron (now Novartis) and
Borrower

 
5.
Guarantee by Parent



(i)(B) – Servier



 
1.
Collaboration and License Agreement dated as of December 30, 2010 between XOMA
Ireland and Servier

 
2.
Loan Agreement dated as of December 30, 2010 between XOMA Ireland and Servier,
as amended by that certain Consent, Transfer, Assumption and Amendment
Agreement, dated August 12, 2013.

 
3.
Promissory Note dated August 12, 2013 by Borrower in favor of Servier

 
4.
Security Agreement dated August 12, 2013 between Borrower and Servier

 
5.
Guarantee by Parent dated as of December 30, 2010

 
6.
Amended and Restated Collaboration and License Agreement dated as of February
14, 2012

 
7.
Amended and Restated Trademark License Agreement dated as of January 11, 2012

 
8.
Amended and Restated License and Commercialization Agreement dated as of January
11, 2012

--------------------------------------------------------------------------------

Party to Agreement
Agreement Date
Contract Description
7th Street Property General Partnership
4/30/2008
Building lease at 890 Heinz Avenue, Berkeley, California
7th Street Properties II
4/30/2011
Building lease at 830 Heinz Avenue, Berkeley, California
7th Street Property General Partnership
6/1/2006
Building lease at 2910 Seventh Street, Berkeley, California
7th Street Properties II
4/30/2008
Building lease at 804 Heinz Avenue, Berkeley, California
7th Street Properties II
2/15/2007
Building lease at 820 Heinz Avenue, Berkeley, California
Emery Station Triangle, LLC
11/2/2001 (as amended on
11/11/2010)
Building lease at 5854/5860 Hollis St., Emeryville, California
     
Medpace Inc.
7/6/2011
Clinical trial CRO
Patheon Pharmaceuticals Inc.
7/20/2010
Product filler
The Regents of the University of California,
San Francisco
10/20/2008
Consulting and lab services
Bayside Solutions
8/31/2006
Employment and temp services
Kaiser Foundation Health Plan, Inc.
8/1/2011
Healthcare provider
Bio Reliance Ltd.
11/10/2008
Viral testing on drug product
SRI International
10/20/2008
Outside testing
Cigna Healthcare
10/1/2011
Healthcare provider
Almac Clincal Services LLC
2/23/2009
Storage and shipping of clinical trial product
Janet Tan, C.P.A., Inc.
4/1/2006
Tax consultant
MPI Research, Inc.
1/17/2011
Preclinical subcontractor
Meade Construction Group Inc.
5/3/2011
Building developer
Emery Station Triangle, LLC
11/1/2010
Warehouse building lease
Armanino McKenna
N/A
Implementation of new ERP system. Agreements not yet signed.
United BioSource Corporation
5/1/2011
FDC trial data management
Verenium Corporation
5/2/2008
Milestone related to Gevokizumab Phase III trial
McNicoll, Lewis & Vlak LLC
2/28/2011
ATM
Les Laboratoires Servier
7/7/2010
Commercialization Amlodipine API and Perindopril API
The University of Zurich
4/11/2007
Milestone related to Gevokizumab
Les Laboratoires Servier
12/30/2010
Gevokizumab Collaboration
National Institutes of Health (NIAID)
9/9/2008
R&D contract services for biodefense products
National Institutes of Health (NIAID)
9/30/2011
R&D contract services for biodefense contracts
Aveo Pharmaceuticals, Inc.
4/21/2006
Milestone payment to be received
Pfizer Inc.
8/27/2007
Annual BCE license fee and milestone
Takeda Pharmaceuticals Company
Limited
11/1/2006
Milestone payment
Attenuon, LLC
9/29/2006
Possible milestones
Novartis Vaccines and Diagnostics Inc.
7/1/2008
Possible milestones
Active Biotech AB
9/15/2004
Possible milestone plus royalties
Crucell Holland B.V.
9/1/2005
Possible milestones plus royalties
Genentech Inc. (BCE)
12/30/1998
Royalties possible
Genentech Inc. (Cabilly)
12/30/1998
Royalties possible




--------------------------------------------------------------------------------

Employment Agreements
 

 
1.
John Varian

 
2.
Fred Kurland

 
3.
Christopher J. Margolin

 
4.
Patrick J. Scannon

 
5.
Charles C. Wells

 
(iv)
 
1.
Second Amended and Restated Collaboration Agreement dated as of January 12, 2005
between XOMA US and Genentech, Inc.


 

--------------------------------------------------------------------------------